UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of report (Date of earliest event reported): December 14, 2012 CHINA JO-JO DRUGSTORES, INC. (Exact name of registrant as specified in its charter) Nevada 001-34711 98-0557852 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) Room 507-513, 5th Floor, A Building, Meidu Plaza Gongshu District, Hangzhou, Zhejiang Province People’s Republic of China (Address of principal executive offices) (Zip Code) Registrant’s telephone number,including area code +86 (571) 88077078 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Item 8.01Other Events. On December 14, 2012, the registrant received a letter from The NASDAQ Stock Market LLC (“NASDAQ”) notifying the registrant that it had regained compliance with NASDAQ Listing Rule 5550(a)(2), as the closing bid price of the Company’s common stock had been at or above $1.00 per share for at least 10 consecutive trading days.The letter further stated that this matter, which had been previously communicated to the Company in NASDAQ’s noncompliance notice dated August 31, 2012 (and which the registrant disclosed in its Current Report on Form 8-K filed with the Securities and Exchange Commission on September 6, 2012), is now closed. On December 14, 2012, the registrant issued a press release announcing its receipt of the letter. A copy of the press release is attached hereto as Exhibit 99.1. Item 9.01 Financial Statement and Exhibits. (d) EXHIBITS Exhibit Number Description Press release dated December 14, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. CHINA JO-JO DRUGSTORES, INC. Date: December 14, 2012 (Registrant) By: /s/ Ming Zhao Ming Zhao Chief Financial Officer
